Citation Nr: 0903593	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-17 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lumbar disc disease as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for lumbar disc disease.

This claim was previously before the Board in July 2008, at 
which time the claim was remanded for additional development, 
to include obtaining a VA examination.  

Unfortunately, however, further evidentiary development is 
needed, and the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

As mentioned above, the veteran's claim of entitlement to 
service connection for lumbar disc disease as secondary to a 
service-connected right knee disability was remanded by the 
Board in a July 2008 decision.  The Board instructed that a 
VA examination be arranged to ascertain whether his 
nonservice-connected disability was caused or aggravated by 
his service-connected right knee disability.  The examiner 
was instructed to opine on whether it is at least as likely 
as not that the veteran's current lumbar disc disease is 
caused by or aggravated by the service-connected right knee 
disability.  The examiner was further instructed to provide a 
rationale for all opinions rendered.

A VA examination was conducted in October 2008.  The VA 
examiner did not address whether the veteran's lumbar disc 
disease was secondary to his service-connected right knee 
disability.  The examiner stated, "The case file does not 
indicate any injuries to his low back while he was in the 
service.  Therefore, it is my opinion that his lumbar spine 
strain is not caused by or a result of his service-connected 
right knee condition."  This opinion does not provide a 
rationale for why the veteran's back disability is or is not 
related to his service-connected right knee disability.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2005).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service-connected disability.  In this 
instance, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 provides that 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

When determining whether service connection on a secondary 
basis is warranted, the question of whether the veteran's low 
back disorder is not germane.  Rather, the crux of the case 
rests upon whether the nonservice-connected disability is 
proximately due to or the result of the service-connected 
disease or disability.  

As the October 2008 VA examination was not in accordance with 
the Board's July 2008 remand instructions, additional 
development is required in order to achieve compliance.  The 
United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the veteran's claims file to 
the October 2008 VA examiner to determine 
the nature and etiology of the veteran's 
claimed lumbar disc disease as secondary 
to his service-connected right knee 
disability.  In an addendum statement, the 
examiner should determine whether the 
lumbar disc disease is due to or 
aggravated by the service-connected right 
knee disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner, 
and the report must be annotated in this 
regard.  

The examiner is requested to review the 
pertinent medical records and provide a 
written opinion as to the presence, 
etiology and onset of his lumbar disc 
disease.  Specifically, the examiner is 
requested to provide an opinion as to (1) 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
any diagnosed lumbar disc disease is 
related to the veteran's service-connected 
right knee disability and (2) whether it 
is at least as likely as not (at least a 
50 percent probability) that the veteran's 
right knee disability aggravated or 
contributed to or accelerated any lumbar 
disc disease beyond its natural 
progression.  If the appellant's right 
knee disability aggravated or contributed 
to or accelerated any pathologic process 
of the lumbar disc disease, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disease itself or as opposed to other 
possible contributing factors.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

If the October 2008 VA examiner is 
unavailable, and if deemed necessary, 
schedule the veteran for another VA 
examination to determine the nature and 
etiology of the claimed lumbar disc 
disease as secondary to his service-
connected right knee disability.  See 
paragraph 1 above.  

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


